JOHNSON, C. J. The writ recites a judgment recovered against Alexander and Fowler, by Clifton G. Steel, who sued for the use of Squire Perihouse, administrator of Manly Munson, deceased. This judgment is sought to be revived in the name of William Raney, who is described as the administrator de bonis non of Manly Munson. According to the repeated adjudications of this court, the original judgment was not recovered by Perihouse in his representative character, and consequently it could not be revived in the name of the administrator de bonis non of Munson. It does not appear by the record that the original judgment constituted any part of the assets of the estate of Munson, and as a necessary consequence, his administration de bonis non had no legal right to revive it in his name. The judgment of revivor is, therefore, erroneous, and ought to be reversed. Judgment reversed.